

115 HR 1571 IH: Fire Department Proper Response and Equipment Prioritization Act
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1571IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Herrera Beutler (for herself and Mr. Higgins of New York) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide first responders with planning, training, and equipment capabilities for crude
			 oil-by-rail and ethanol-by-rail derailment and incident response, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fire Department Proper Response and Equipment Prioritization Act. 2.Support for firefighters for crude oil-by-rail and ethanol-by-rail derailment and incident responseSection 33(c) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(c)) is amended by adding at the end the following new paragraph:
			
 (4)PriorityThe Administrator of FEMA shall, in carrying out this section, give high priority consideration to grants providing for planning, training, and equipment to firefighters for crude oil-by-rail and ethanol-by-rail derailment and incident response..
		